Citation Nr: 1733834	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-04 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased evaluation in excess of 30 percent for cervical degenerative disc disease and trapezius strain (hereinafter referred to as neck disability).

2. Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1983 to March 1986 and May 1986 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has reported that he has lost two jobs since his surgery for his service-connected neck disability.  Accordingly, the Board concludes that a claim for a TDIU has been raised by the record and is properly before the Board at this time as part and parcel to the claim for entitlement to a higher initial rating for the service-connected neck disabilities

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Initially, the Board notes that medical evidence was received subsequent to the June 2016 supplemental statement of the case (SSOC) without waiver of agency of original jurisdiction (AOJ) consideration.  Accordingly, the appeal must be remanded for the AOJ to consider these medical records and to issue a SSOC.  38 C.F.R. § 20.1304(c).
The Board notes that in the April 2010 examination, the Veteran specifically reported symptoms of radiating pain in both shoulders and numbness in both arms, with tingling and decreased feeling in his right hand.  However, in the February 2016 and July 2017 VA examinations, the Veteran denied numbness or tingling in his arms, hands, and fingers.  To date, the Veteran has not been afforded a neurological examination.  The Board has determined that an examination is necessary to clarify whether the Veteran has any neurological issues related to his service-connected neck disability.  Furthermore, the Board notes that any neurological symptoms associated with his service-connected neck disability are inextricably intertwined with the neck disability rating claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding his neck disability, the Veteran asserts that the medical procedure of neck fusion at his cervical spine (C3 - C7) in October 2009 resulted in artificial ankylosis, and therefore, his neck disability should be rated at 40 percent disabling, or higher.  In support of his assertion, the Veteran, through his representative, submits a Dorland's Medical Dictionary definition of ankylosis as immobility and consolidation of a joint due to disease, injury or surgical procedure.

As noted above, a TDIU claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of an assigned disability rating, such as in the present case, the issue is part of the underlying claim for an increased rating.  See Rice, 22 Vet. App. 447.  Here, the Veteran has reported to a VA medical examiner that he has difficulty driving and has lost two jobs since his surgery for his neck disability.  He also stated that he cannot stand on hard surfaces for long periods of time as it causes pain between his shoulder blades.  On remand, the AOJ must adjudicate entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:


1. Afford the Veteran the appropriate examinations to determine the current degree of severity of his neck disability, to include any neurological symptoms.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

To the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

Very importantly, the examiner should discuss the Veteran's assertion, and reliance upon Dorland's Medical Dictionary, that the surgical fusion surgery of his neck at C3-7 resulted in an ankylosis of his cervical spine.

2. The RO must contact the Veteran and provide him with appropriate statutory and regulatory notice regarding the issue of entitlement to TDIU and request that the Veteran submit a VA Form 21-4192 (Request for Employment Information in Connection with a Claim for Disability Benefits). 

3. After completion of the above, the RO must review record, including the evidence received, and determine whether the benefits sought may be granted.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a supplemental statement of the case. A reasonable period should be allowed for response before the appeal is returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

